THEATTORNEYGENERAL
                                    OF   TEXAS

   W’IIL      WILSON
A-RNEY          GENERAL
                                 January 24, 1361

           Honorable Tom Blackwell        Opinion No. m-987
           County Attorney
           Travis County                  Re:    Whether a County Tax
           Austin, Texas                         Assessor-Collector is
                                                 bound to accept the
                                                 rendition of the property
                                                 owners as to the value of
                                                 the property or whether
                                                 he has the authority and
                                                 duty to assess property
                                                 uniformly throughout the
                                                 county based on its market
           Dear Mr. Blackwell:                   value.
                You request the opinion of this Department on the following
           question:
                     "QUESTION: Under the Constitution,
                   Statutes and laws of the State of Texas,
                   is a County Tax Assessor-Collector BOUND
                   to accept the rendition of the property
                   owner as to the value of the property or
                   does he have the authority and duty to
                   assess property uniformily throughout
                   the county based on itsmarket value?"
                The assessor is charged with the duty of listing property,
           his list being made up from information furnished by owners in
           rendering their property for taxation, subject to the right of
           the assessor to reject the value as stated by the owner, noting
           on the rendition, in such case, his own estimate of the value.
           40 Tex.Jur. 127, Taxation, Sec. 90.
                The    law requires the taxpayer to render his property for
           taxation    by listing the same, making oath thereto, and delivering
           the same    to the assessor, whose duty it is to "enter the said
           property    on his tax rolls." Articles 7185-7189,  V.A.C.S.
                Quoting from the opinion in Republic Ins. Co. v. Highland
           Park Independent School District of Dallas County, 57 S.W.2d 627
           lCiv.App. 1933, error dismissed.)
Honorable Tom Blackwell, Page 2     Opinion No. h?dg87


         "Article 7192 provides that if the tax-
       payer refused or neglects to list his property
       when called upon so to do by.the assessor,
       such assessor shall enter the name of such
       person in a book. Subdivision 6 of article
       7206 requires the assessor to furnish the
       names of such persons to the board of
       equalization, I. . . together with the
       assessment of said person's property made
       by him through other information; and said
       board shall examine, equilize and correct
       assessments so made by the assessor, and
       when so revised, equa.Lizedand corrected,
       the same shall be ap&oved.'
         "Article 7193 provides: 'In all cases
       of failure to obtain a statement of real
       and personal property from any cause, the
       assessor of taxes shall ascertain the amount
       and value of such property and assess the same
       as he believes to be the true and full value
       thereof; and such assessment shall be as
       valid and binding as if such property,had
       been rendered by the proper owner thereof.'
         "The quoted article has no present applica-
       tion, for the facts did not exist which would
       authorize the assessor to inventory and value
       defendant's property. This is true because the
       defendant had tendered its inventory and valua-
       tion upon the official form.
         "The quoted article (7193), and articles
       7205 and 7218, give to the assessor the
       authority to list and value property not
       rendered by the owner and place the same
       upon the unrendered roll,
         "In the event the list tendered by a tax-
       payer omits property which he owns, the
       assessor is by these articles authorized to
       list and value the omitted property and place
       the same upon the unrendered roll.
         "But we know of no statute conferring upon
       an assessor authority to reject a list and
       valuation tendered by a taxpayer and sub-
       stitute one of his own and place upon the
Honorable Tom Blackwell, Page 3     Opinion No. W-987

        rendered roll the assessment so made by him.
        The plaintiff seems to have recognized this,
        for in apparent justification of the action
        of the assessor it alleged the defendant had
        failed and refused to list, inventory, and
        assess its property.
         "The law affords a remedy for the adjust-
       ment of differences between the taxpayer
       and the assessor such as here arose.
          "Article 7185 provides that if the assessor
        is not satisfied with the valuation as rendered
        by the owner, he shall refer the same to the
        board of equalization for its action, and
        notify the person from whom he received the
        list that he has referred said valuation to
        the board.
          "A portion of the assessor's oath prescribed
        by article 7214, reads: I. . . That I will
        make up and attach to each assessment sheet
        made up and sworn to by the said property owners,
        their agents or representatives, a true assess-
        ment and valuation of said property, together with
        a memoranda of all facts which I may learn bearing
        upon the value of said taxable property,. . . the
        true value of such property; and that I will attach
        said memoranda and statement of facts that I may
        ascertain as aforesaid to the said assessment sheets
        of the respective property owners.'"
     In this, Republic Ins. Co. case, the property owner rendered
its property to the assessor but the assessor rejected the
rendition and substituted his own inventory and assessment there-
for, and the court held that this assessment was not made in the
manner prescribed by law and was invalid.
     Article 7211, V.A.C.S., reads as follows:
          "Hereafter when any person, firm or corpora-
        tion renders his, their or its property in this
        State for taxation to any tax assessor, and
        makes oath as to the kind, character, quality
        and quantity of such property, and the said
        officer accepting said rendition from such
        person, firm or corporation of such property
        is satisfied that it is correctly and properly
        valued according to the reasonable cash market
        value of such property on the market at the
        time of its rendition, he shall list the same
        accordingly; but, if the assessor is satisfied
                                                                    .




Honorable Tom Blackwell, Page 4      Opinion No. W-987


        that the value is below the reasonable
        cash market value of such property, he
        shall at once place on said rendition
        opposite each piece of property so rendered
        an amount equal to the reasonable cash
        market value of such property at the time
        of its rendition, and if such property shall
        be found to have no market value by such officer,
        then at such sum as said officer shall deem
        the real or intrinsic value of the property;
        and if the person listing such property or the
        owner thereof is not satisifed with the value
        placed on the property by the assessor, he shall
        so notify the assessor, and if desiring so to
        do make oath before the assessor that the
        valuation so fixed by said officer on said
        propertyisexcessive; such officer to furnish
        said rendition, together with his valuation
        thereon and the oath of such person, firm or
        officer of any corporation, if any such oath
        has been made, to the commissioners' court
        of the county in which said rendition was made,
        which court shall hear evidence and determine
        the true value of such property on January
        First, 19     (here give year for which assess-
        ment is mam   as is herein provided; such
        officer or court shall take into consideration
        what said property could have been sold for
        any time within six months next before the
        first day of January of the year for which
        the property is rendered."
     This article does not say that the assessor shall refuse
to accept the rendition of the property owner if he is satisfied
that the rendition is too low; but,'he shall at once place on
said rendition opposite each piece of property so rendered an
amount equal to the reasonable cash market value of such property
at the time of its rendition, and if such property shall be
found to have no market value by such officer, then at such sum
as said officer shall deem the real or intrinsic value of the
property; and if the person listing such property or the owner
thereof is not satisfied with the value placed on the property
by the assessor, he shall so notify the assessor, and if
desiring so to do make oath before the assessor that the valua-
tion so fixed by said officer on said property is excessive;
such officer to furnish such rendition, together with his
valuation thereon and the oath of such person, firm or officer
of any corporation, if any such oath has been made, to the
commissioners' court of the county in which said rendition was
made,. . . ."
Honorable Tom Blackwell, Page 5     Opinion No. WW-987


     It is the opinion of this department in view of the
authorities above cited that when a property owner renders
his property for taxes in compliance with the statutes, it is
the duty of the assessor to accept such rendition and if he
is satisfied that the value is below the reasonable cash market
value of such property, he shall at once place on said rendition
opposite each piece of property so rendered an amount equal to
the reasonable cash market value of such at the time of its
rendition, and if such property shall be found to have no market
value by such officer, then at such sum as said officer shall
deem the real or intrinsic value of the property.

                     SUMMARY
          It is the duty of the tax assessor to
     accept the rendition from the property owner
     and if he is satisfied that the valuation of
     such property is below the reasonable cash market
     value of such property, then he shall at once
     place on said rendition opposite each piece of
     property so rendered an amount equal to the
     reasonable cash market value of such property
     at the time of its rendition. If the person
     listing such property or the owner thereof is
     not satisfied with the value placed on the
     property by the assessor, he shall so notify
     the assessor, and the assessor shall furnish
     such rendition, together with his valuation
     thereon, to the commissioners' court of the
     county in which said rendition was made.
                           Yours very truly,
                           WILL WILSON
                           Attorney General of Texas


                           BY
JHB:cm
AP~PROVED:
OPINION COMMITTEE:
W. V. Geppert, Chairman
John L. Estes
Riley Eugene Fletcher
Elmer McVey
REVIEWED FOR THE ATTORNEY GENERAL
BY: Morgan Nesbitt